Citation Nr: 9928462	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased disability rating for depressive 
reaction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1985 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana in which the RO denied an increased 
disability rating for the appellant's service connected 
depressive reaction condition.


FINDING OF FACT

The probative evidence demonstrates that the appellant's 
service-connected depressive reaction causes occupational and 
social impairment from mild symptoms.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for depression are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9434 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1991 the RO awarded service connection for depressive 
neurosis and assigned a zero (0) percent evaluation.  This 
non-compensatory evaluation was assigned because there was no 
evidence of a social or industrial impairment.


In July 1996, the RO assigned a 10 percent evaluation, 
effective January 1996, under 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996). 

In November 1997 the appellant filed a claim for an 
evaluation in excess of 10 percent.  By rating decision 
issued in April 1998 the RO disallowed the appellant's claim 
and continued his disability evaluation at 10 percent.  The 
RO disallowed the increase on the basis that the evidence 
indicated that the appellant's depressive reaction was not 
the main cause of his symptomatology.  The RO further 
determined that the appellant's current level of functioning 
was primarily due to problems associated with his alcohol 
dependence.  In that same rating decision, the RO denied 
service connection for alcohol dependence.  In June 1998 the 
appellant disagreed with the disallowance of the increased 
evaluation only.

In his July 1998 appeal to the Board, the appellant contended 
that his alcohol dependence is not his problem because he has 
had periods of sobriety within the past twelve years.  He 
stated that he has been sober since March 1998.  He further 
stated that his mental problems are constant, that he is 
always depressed, he has unreasonable panic attacks and he 
gets very nervous around people and therefore avoids them.

The medical evidence reveals that in August 1986, while in 
the service, the appellant was hospitalized and diagnosed 
with alcohol abuse and continuous adjustment disorder with 
depressed mood.  His November 1986 examination prior to 
discharge revealed that he had depression or excessive worry, 
and had abused alcohol and used marijuana.  In December 1986, 
approximately two weeks before discharge, the appellant was 
hospitalized and treated after he attempted suicide.  It was 
noted in the medical record that he was discharged from 
service for drug and alcohol problems.

In August 1990, the appellant was hospitalized at a private 
medical facility.  He was assessed with having suicidal 
ideation and a history of heavy chemical use of alcohol.  
Alcoholism was noted as the primary problem.  It was also 
noted that the appellant's depression might be a result of 
his alcohol use and suicide ideation.

In January 1991 the appellant underwent a VA medical 
examination for the purpose of determining eligibility for 
compensation.  He was diagnosed with depressive neurosis.  
Upon review of his claim, the RO found that the appellant's 
condition was service-connected but assigned a zero (0) 
percent evaluation because no social or industrial impairment 
was found.

In February 1994 the appellant was hospitalized and 
diagnosed, inter alia, with adjustment disorder with 
depression and alcohol dependence.  In January 1995 the 
appellant was hospitalized and diagnosed, inter alia, with 
alcohol abuse and dependency.  The physician noted a 
provisional bipolar disorder since the appellant's primary 
diagnosis was substance abuse.  The physician also noted that 
there was polysubstance abuse and some organic mood 
disturbance secondary to the substance abuse and withdrawal.

In May 1996 the appellant underwent a VA compensation 
examination.  The report revealed an AXIS I evaluation of 
adjustment disorder with mixed mood dysthymia. The report 
also revealed an AXIS V evaluation that revealed that the 
appellant is functioning in the 70 range on the Global 
Assessment of Functioning (GAF) Scale, indicating some mild 
symptoms or some difficulty in social occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.

In October 1997 the appellant was treated at the VA Medical 
Center in Sheridan in the Substance Abuse Treatment Program 
(SATP) for his alcohol dependence.  During a one-to-one 
interaction session the appellant stated that he enjoys going 
to church, that he and his wife have a good relationship and 
that he feels good about himself and feels he will have no 
problem getting a good job.  He also stated that, at that 
time, he was receiving worker's compensation because he cut 
off his finger while cutting meat.  The diagnoses were 
alcohol dependence and a history of depression.

In January 1998 a VA compensation examination was conducted.  
It was reported that the appellant "fell off the wagon a 
couple weeks ago."  It was also noted in the report that the 
appellant and his mother operate a potato chips and licorice 
distributing business.  The appellant stated that he was 
working six days a week before "falling off the wagon."  He 
further stated that he currently tries to work six days but 
he gets frustrated and wants to quit and go drink.  The 
physician noted that the appellant was having problems with 
adjustment disorder with mixed mood due to his falling off 
the wagon and some seizure disorder that has also been 
affecting his mental state.  The physician also noted that he 
thinks the appellant has a diagnosis of anxiety disorder, not 
otherwise specified.  The physician diagnosed alcohol 
dependency.  At the time of the examination, the appellant 
did not display serious impairments in memory, abstract 
thinking or the ability to understand complex commands.  His 
affect was somber.  The appellant's GAF score was in the 60 
range which is indicative of moderate symptoms.  The 
physician commented that everyday the appellant has a problem 
with wanting to drink on a chronic basis.

In June 1998 a VA psychiatry outpatient report revealed that 
the appellant had maintained sobriety for five months and 
attended Alcoholics Anonymous (AA) on an occasional basis.  
It was reported that the appellant's major depression is in 
partial remission, his alcohol dependence was in remission 
and he had a GAF of 70.  It was also reported that the 
appellant is still working as a snack distributor.  A 
December 1998 VA psychiatry outpatient report revealed that 
the appellant had maintained sobriety for nine months.  His 
diagnosis was alcohol dependence, in remission and major 
depression with mild psychotic features.

A February 1999 VA psychiatry outpatient report revealed that 
the appellant was feeling depressed, felt suicidal on one 
occasion and was sleeping poorly.  It was reported that the 
appellant had been working and will start a different job as 
a cook.  The appellant expressed that the cook job is a 
better situation because it is not near a bar and has a 
better clientele.  It was also noted that the appellant is 
attending AA meetings.  He was diagnosed with major 
depression, alcohol dependence, in remission and a GAF of 70.

At a personal hearing held in June 1999 the appellant 
testified that he is currently employed as a general laborer.  
Hearing Transcript (Tr.), p. 6.  He also testified that he 
refrains from releasing his employment-related frustrations 
at work because he may lose his job.  He said sometimes he 
forgets about whatever caused the frustration and sometimes 
he takes it home and lashes out at his wife.  Tr., p. 7-8.  
He stated that he has panic and anxiety attacks when he is 
around people.  He also stated that he refrains from going to 
restaurants, shopping malls or any type of social function 
where there are a lot of people.  Tr., p. 8-9.  The appellant 
testified that he had three fights within a five-week period.  
He expressed that he feels guilty after any such altercation.  
Tr., p. 10-11.  He said that he enjoys recreational 
activities with his wife and child.  Tr., p. 12.  

Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (1998).  The disability 
ratings evaluate the ability of the body to function as a 
whole under the ordinary conditions of daily life including 
employment.  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part, system, or the psyche in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).  In 
Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The general rating formula for mental disorders, including 
depressive reaction, is set forth under 38 C.F.R. § 4.130 and 
provides as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
[Rating 100].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [Rating 70].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [Rating 50].

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [Rating 30].

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 
[Rating 10].

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[Rating 0].

Analysis

In the instant case, the Board must determine whether 
evidence submitted by the appellant is sufficient to warrant 
a disability evaluation in excess of the 10 percent he is 
currently assigned for service-connected depressive reaction 
under 38 U.S.C.A. § 4.130, Diagnostic Code 9434 (1998).  
38 C.F.R. § 4.130 also indicates that the nomenclature 
employed in this portion of the rating schedule is based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition of the American Psychiatric Association (DSM-
IV).  The DSM-IV contains the definitions of the GAF scores.  

As a preliminary matter, Board notes that a claim for an 
increased rating is regarded as a new claim and is subject to 
the well-groundedness requirement.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  In order to present a well 
grounded claim for an increased rating of a service-connected 
disability, the veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  Proscelle, supra at 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  In this case, the 
appellant's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107, in that he has 
presented a claim which is plausible.  The evidence includes 
the appellant's service medical records and post-service VA 
and private medical records.  The evidence also includes a 
transcript of the appellant's personal hearing testimony and 
statements in support of the claim.  The appellant underwent 
a VA compensation examination in January 1998 and that report 
has also been obtained.  The appellant has not identified 
additional relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the claim 
has been obtained and no further assistance to the appellant 
is required by the VA to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In November 1997 the appellant filed a claim for a disability 
rating in excess of 10 percent.  He asserts that an increase 
is warranted because of his ongoing mental condition.  The RO 
evaluated the appellant's claim based on the entire record 
and determined that the 10 percent rating would continue.  
The appellant was notified in a July 1998 Statement of the 
Case that his claim was reviewed under Diagnostic Code 9434, 
Major depressive disorder.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (1998).  

Under 38 C.F.R. § 4.130 an evaluation of 10 percent is 
assigned if there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A higher evaluation is assigned if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The medical records reveal that the appellant has a current 
diagnosis of major depression with a rule out of bipolar mood 
disorder, alcohol dependence in remission and a GAF of 70.  A 
GAF of 70 is indicative of some mild symptoms or some 
difficulty in social occupational or school functioning, but 
generally functioning pretty well, having some meaningful 
interpersonal relationships.  

The record reveals that the appellant was unemployed 
beginning sometime in April 1997 and receiving workers 
compensation due to an injured finger.  His unemployment 
status at that time was not due to his mental disorder.  In 
1997 and 1998 the appellant operated a business distributing 
potato chips and licorice.  He stated that he was working six 
days a week prior to falling off the wagon.  He also stated 
that he gets frustrated and wants to quit and go drink.  
During his treatment in the SATP in 1997 he stated that he 
drinks because he loves the way it makes him feel.  The 
record also indicates that the business was a joint venture 
with his mother and he left the business after increasing 
conflict with his mother.  There is no evidence, however, 
that the appellant's failed business venture was due to his 
mental disorder.  The appellant testified that during his 
previous employment at a restaurant, he thinks he called in 
sick a couple times a month.  He also testified that he works 
as a general laborer and has taken no sick day from work.  He 
further testified that he does not act out his anger and 
frustration at work because he does not want to lose his job.  
He said that sometimes he would get mad and just forget about 
it.  

The medical evidence dated as far back as August 1986 shows 
that the appellant has had a long history of alcohol abuse.  
The August 1990 private hospitalization report stated that 
the appellant's alcoholism was the primary problem, and, in 
fact, suggested that the appellant's depression might be a 
result of his alcohol use.  The January 1995 hospitalization 
report lists the appellant's primary diagnosis as substance 
abuse.  The 1997 medical records also show the appellant was 
treated at the VA Medical Center in Sheridan in the SATP for 
his alcohol dependence and the diagnoses were alcohol 
dependence and only a history of depression.  The physician 
who performed the January 1998 a VA compensation examination 
also diagnosed alcohol dependency.  

The probative medical evidence demonstrates that a 
significant portion of the appellant's impairment in 
his occupational functioning had been due to alcohol 
dependence.  However, notwithstanding his alcoholism, the VA 
examiner in May 1996 determined that the appellant had a GAF 
in the 70 range.  The June 1998 VA psychiatry outpatient 
report concluded that the appellant's GAF was 70, which is 
probative because the assessment was made at a time when the 
appellant's alcohol dependence was in remission.  The 
February 1999 VA psychiatry outpatient report also concluded 
that the appellant's GAF was 70.  This is also probative 
because the assessment was made at a time when the 
appellant's alcohol dependence was still in remission.  This 
evidence also shows the appellant remained employed at that 
time.  The January 1998 VA examiner's assessment that the 
appellant's GAF score was in the 60 range, which is 
indicative of moderate symptoms, is not as probative of the 
appropriate evaluation for the service-connected mental 
disability because the examiner diagnosed alcohol abuse, and 
dysthymia was only by history (that is, past symptoms without 
a showing of current problems).  The foregoing facts reveal 
that the appellant has experienced minor, if any, 
interference with his occupational functioning due to his 
service-connected symptoms.

The RO specifically denied service connection for alcohol 
dependence in the April 1998 rating decision.  In such a 
case, the Board defers to legal authority that specifically 
prohibits monetary compensation for disability due to the 
abuse of alcohol or drugs, on either a direct or secondary 
basis 38 U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998); VAOPGCPREC 2-97 (Jan. 16, 1997).  The 
appellant may seek service connection for alcohol abuse 
directly, as was the case in this instance, or secondary to 
depression, since compensation is but one of the potential 
title 38 benefits which could flow from a determination that 
a disability is service-connected.  See Barela v. West, 11 
Vet. App. 280 (1998).  Nevertheless, the evaluation for 
compensation purposes may not include disability due to 
alcohol abuse.  Id.

The language of 38 U.S.C.A. § 1110 clearly and unambiguously 
provides that "no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs."  See Barela, at 282-283.  The 
word no is clear and unequivocal; it brooks no exceptions or 
limitations.  Id.  Consequently, compensation is precluded 
either for disability due to abuse of alcohol or drug, even 
if that disability is secondarily service-connected pursuant 
to 38 C.F.R. § 3.310(a) or for an increase in an evaluation 
for service-connected depression based on manifestations of 
alcohol or drug abuse.  See 38 C.F.R. § 4.14 (1998).

The appellant testified that he has panic and anxiety 
attacks.  He said he refrains from going to restaurants, 
shopping malls or any type of social functions where there 
are a lot of people.  The evidence does not reveal the 
frequency of such attacks.  The evidence does reveal that in 
October 1997 during a one-to-one interaction session the 
appellant stated that he has religion and enjoys going to 
church.  In a February 1999 psychiatry outpatient report, it 
was reported that he attends AA meetings.  It was also 
reported that he felt good about starting a different job as 
a cook because it was not near a bar and the clientele was 
better.  He testified at his personal hearing that he engages 
in activities with his wife and daughter, such as riding a 
bike along the trails.  The probative evidence demonstrates 
that the appellant's GAF is 70, which is indicative of some 
mild symptoms. The above facts indicate that the appellant 
has some difficulty in social functioning.  The facts also 
show that he has some meaningful interpersonal relationships 
and generally functions pretty well.

Although the appellant disagrees with the current 10 percent 
rating, the evidence does not warrant a higher evaluation of 
30 percent.  The evidence does, however, warrant an 
evaluation of 10 percent.  Based upon a thorough review of 
the evidence and for the foregoing reasons and bases set 
forth above, the Board finds that the preponderance of the 
evidence is against the appellant's claim for an evaluation 
in excess of 10 percent for depressive reaction.


ORDER

Entitlement to an increased disability rating for depressive 
reaction currently evaluated at 10 percent disabling is 
denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

